Luke, J.
1. Where property levied on is sold in accordance with the provisions of the Civil Code of 1910, § 6068 et seq., regulating the sale ’ of personal property of a perishable nature, the sale divests all liens on the property sold, and the liens so divested attach to the money raised by the sale. Welsh v. Lewis, 71 Ga. 387; Cincinnati Cordage &c. Co. v. Dodson, Printers’ Supply Co., 131 Ga. 516 (62 S. E. 810).
2. The court did not err in granting a first new trial.

Judgment affirmed.

Wade, C. J., and Jenhins, J., concur.